PER CURIAM.
The circumstances under which the petitioner brings its petition for writ of cer-tiorari in this court are set forth in University Federal Savings and Loan Association of Coral Gables v. Lightbourn, Fla.App. 1967, 201 So.2d 568 [opinion filed April 20, 1967]. Having received the petition and heard argument thereon, we find that the writ should be issued and the order of September 21, 1966, denying defendant’s motion to reopen and vacate default is quashed insofar as it dealt with the issue of default. The reasons the default was erroneously entered are adequately set forth in University Federal Savings and Loan Association of Coral Gables v. Lightbourn, supra.
Certiorari granted and portions of the order quashed.